Exhibit 10.8 HMN FINANCIAL, INC. 2 RESTRICTED STOCK AGREEMENT * (Executive Management Incentive Plan) Full Name of Participant: Number of Shares Covered: Grant Date: Vesting Schedule: Vesting Date(s) Number of Share(s) Which Become Vested This is a Restricted Stock Agreement (“ Agreement ”) between HMN Financial, Inc., a Delaware corporation (the “ Company ”), and the Participant identified in the table above. RECITALS WHEREAS, the Company maintains the HMN Financial, Inc. 2009 Equity Incentive Plan (the “ Plan ”); WHEREAS, the Board of Directors of the Company has appointed the Compensation Committee (the “Committee”) to administer the Plan and determine the Awards to be granted under the Plan; and WHEREAS, the Committee has determined that the Participant is eligible to receive an Award under the Plan in the form of Restricted Stock in partial payment of an incentive compensation award provided to the Participant pursuant to the Company’s Executive Management Incentive Plan (the “ Executive Plan ”); NOW, THEREFORE, the Company and the Participant mutually agree as follows: *Any capitalized term used in this Agreement will have the meaning set forth in this Agreement (including the table at the beginning of this Agreement) or, if not defined in this Agreement, set forth in the Plan as it currently exists or as it is amended in the future. TERMS AND CONDITIONS 1. Issuance of Restricted Shares . (a)
